F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         MAR 17 2004
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                             No. 03-1240
                                                 (D.C. No. 02-CR-342-WM)
 MARCOS RODOLFO CHAVEZ,                                 (D. Colorado)

               Defendant - Appellant.


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                            No. 03-1243
                                                 (D.C. No. 02-CR-342-WM)
 MARTHA GUADALUPE CHAVEZ,                              (D. Colorado)

               Defendant - Appellant.


                            ORDER AND JUDGMENT          *




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before BRISCOE , McKAY , and HARTZ , Circuit Judges.


      Husband and wife codefendants, Marcos Rodolfo Chavez and Martha

Guadalupe Chavez, pleaded guilty to an indictment charging them with

distribution of a controlled substance in violation of 21 U.S.C. § 841. Applying

the Sentencing Guidelines, the district court determined Mr. Chavez’s applicable

sentencing range to be 30–37 months’ imprisonment, and Mrs. Chavez’s to be

24–30 months. Because the Defendants offered substantial assistance to

government agents, the United States moved for a 50% downward departure for

each Defendant, see U.S.S.G. § 5K1.1, and the district court granted the motions.

Mr. Chavez was sentenced to 15 months in prison. Mrs. Chavez was sentenced to

12 months and one day in prison.

      Defendants directed their respective defense counsel to file notices of

appeal, and counsel timely complied. Mr. Chavez’s notice of appeal does not

state what is being appealed other than “the validity of the sentence imposed.”

Presumably, this refers to the district court’s refusal to grant defense counsel’s

request for a downward departure in addition to the 50% departure it granted.

Mrs. Chavez’s notice of appeal states only that it is appealing “the judgments

rendered.”

      The Defendants’ counsel have jointly filed a brief under the authority of

Anders v. California, 386 U.S. 738, 744 (1967). Appellate counsel who believes

                                         -2-
an appeal to be “wholly frivolous, after a conscientious examination,” may file a

brief with the court requesting permission to withdraw, but informing the court of

“anything in the record that might arguably support the appeal.” Id. at 744. The

defendant is then given a chance to “raise any points that he chooses”; and the

court, “after a full examination of all the proceedings, . . . decide[s] whether the

case is wholly frivolous.” Id.

      Defendants have not filed any response to counsels’ brief, despite several

letters from the court advising them of their right to do so. Additionally, the

United States has filed no brief.

      We have conducted our own review of the record and agree that an appeal

in this case would be wholly frivolous. Accordingly, we GRANT counsels’

request to withdraw and DISMISS the appeal.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -3-